


Exhibit 10.34

 

--------------------------------------------------------------------------------

 

 

SALLY BEAUTY HOLDINGS, INC.

ANNUAL INCENTIVE PLAN

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 ESTABLISHMENT OF PLAN

1

1.1

Background

1

1.2

Purpose

1

1.3

Effective Date

1

ARTICLE 2 DEFINITIONS

2

2.1

Definitions

2

ARTICLE 3 ADMINISTRATION

3

3.1

Committee

3

3.2

Authority of Committee

3

3.3

Decisions Binding

4

ARTICLE 4 ELIGIBILITY

4

4.1

Designation of Participants

4

4.2

Partial Year Participation

4

4.3

Demotions

4

ARTICLE 5 OPERATION OF THE PLAN

4

5.1

Plan Structure

4

5.2

Establishment of Target Awards

5

5.3

Company Performance Objectives

5

5.4

Individual Performance Objectives

5

5.5

Threshold Performance Goal and Individual Award Limits

5

5.6

Payout Form and Timing

6

5.7

Terminations of Employment

6

ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION

7

6.1

Amendment, Modification and Termination

7

6.2

Termination After or During Plan Year

7

ARTICLE 7 GENERAL PROVISIONS

7

7.1

No Right to Participate

7

7.2

No Right to Employment

7

7.3

Withholding

7

7.4

Funding

7

7.5

Expenses

8

7.6

Titles and Headings

8

7.7

Gender and Number

8

7.8

Governing Law

8

7.9

2010 Omnibus Incentive Plan Controls

8

 

--------------------------------------------------------------------------------


 

SALLY BEAUTY HOLDINGS, INC.

ANNUAL INCENTIVE PLAN

 

ARTICLE 1

ESTABLISHMENT OF PLAN

 

1.1           BACKGROUND.  This Annual Incentive Plan (the “Annual Incentive
Plan” or “Plan”) is a subplan of the Sally Beauty Holdings, Inc. 2010 Omnibus
Incentive Plan (“2010 Omnibus Incentive Plan”) or any successor plan thereto,
consisting of a program for the grant of annual cash-based performance awards
under Article VII of the 2010 Omnibus Incentive Plan.  This Plan has been
established and approved, and will be administered by, the Committee pursuant to
the terms of the 2010 Omnibus Incentive Plan.  It is intended that the annual
performance awards earned under this Plan shall be Qualified Performance-Based
Awards under Section 7.2 of the 2010 Omnibus Incentive Plan with respect to
Participants who are Covered Employees, with the intent that the Annual
Incentive Awards will be fully deductible by the Company without regard to the
limitations of Code Section 162(m).  The applicable Award limits of Section 4.3
of the 2010 Omnibus Incentive Plan shall apply with respect to this Plan.  As of
the Effective Date, Section 4.3 of the 2010 Omnibus Incentive Plan provides that
the maximum aggregate amount that may be earned and paid with respect to a
cash-based Award under the 2010 Omnibus Incentive Plan to any one Participant in
any one calendar year is $7,000,000.

 

1.2.          PURPOSE.  The purpose of this Plan is to provide for the payment
of annual cash incentive awards to eligible employees of the Company, the
payment of which will be based on the achievement of one or more Performance
Objectives during a Plan Year.  The Plan shall remain in effect for successive
Plan Years unless and until terminated by the Committee pursuant to Article 6. 
Unless otherwise specified by the Committee, the Performance Objectives include
Company Performance Objectives, Individual Performance Objectives and the
Threshold Performance Objective.  Company Performance Objectives are designed to
focus on overall corporate or business unit financial or operational results
that drive shareholder value.  Individual Performance Objectives are intended to
measure individual goals and competencies and to motivate and reward outstanding
individual performance.  The Threshold Performance Objective, which applies only
to Covered Employees, requires that the Company achieve positive Operating
Income before any incentive awards will be payable to any Covered Employees
under the Plan.

 

1.3.          EFFECTIVE DATE.  This Plan was approved by the Committee on
October 26, 2011, to be effective as of the beginning of the fiscal year of the
Company ending September 30, 2012.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

DEFINITIONS

 

2.1.          DEFINITIONS.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the 2010 Omnibus
Incentive Plan.  In addition, the following terms shall have the following
meanings for purposes of this Plan, unless the context in which they are used
clearly indicates that some other meaning is intended.

 

Annual Incentive Award.  The cash incentive award payable to a Participant under
this Plan calculated by reference to the achievement of applicable Performance
Objectives, as determined in accordance with Article 5.

 

Annual Incentive Plan or Plan.  This Sally Beauty Holdings, Inc. Annual
Incentive Plan, a subplan of the 2010 Omnibus Incentive Plan, as set forth in
this document together with any subsequent amendments hereto.

 

Company Performance Objectives.  The Company Performance Objectives established
by the Committee for a Plan Year, as provided in Article 5.

 

Effective Date.  October 1, 2011 (the beginning of fiscal year 2012).

 

Individual Award Limit.  Has the meaning described in Section 5.5.

 

Individual Performance Objectives.  The Individual Performance Objectives
established by the Committee for a Plan Year, as provided in Article 5.

 

Operating Income.  Shall mean, for each Plan Year, the operating income of the
Company as reported in the Company’s audited consolidated financial statements
for such Plan Year, with such adjustment as the Committee may provide for prior
to the commencement thereof, or at such later time as may be permitted by
applicable provisions of the Code (which adjustments may include effects of
charges for restructurings, discontinued operations, extraordinary items, other
unusual or non-recurring items, and the cumulative effect of tax or accounting
changes, each as determined in accordance with generally accepted accounting
principles and identified in the financial statements, notes to the financial
statements or management’s discussion and analysis).

 

Participant.  A person who, as an employee of the Company or any Affiliate, has
been granted an Annual Incentive Award opportunity under the Plan.

 

Performance Objectives.  Collectively, with respect to a Participant, the
Threshold Performance Objective (which only applies to Covered Employees) and
any Company Performance Objectives and Individual Performance Objectives
applicable to the Participant, as provided in Article 5.

 

2

--------------------------------------------------------------------------------


 

Plan Year.  October 1 to September 30 of each year (the fiscal year of the
Company).

 

Target Award.  Has the meaning described in Section 5.2.

 

Threshold Performance Objective.  Has the meaning given such term in
Section 5.5.

 

2010 Omnibus Incentive Plan.  The Sally Beauty Holdings, Inc. 2010 Omnibus
Incentive Plan, as amended form time to time.

 

ARTICLE 3

ADMINISTRATION

 

3.1.          COMMITTEE.  This Plan shall be administered by the Committee.

 

3.2.          AUTHORITY OF COMMITTEE.  Without limiting its authority under
Article 3 of the 2010 Omnibus Incentive Plan, the Committee has the exclusive
power, authority and discretion to:

 

(a)           Designate Participants for each Plan Year (by individual or
employee class);

 

(b)           Establish and review Individual Performance Objectives and
weightings for different Individual Performance Objectives for each Plan Year;

 

(c)           Establish and review Company Performance Objectives and weightings
for different Company Performance Objectives for each Plan Year;

 

(d)           Establish Target Awards for Participants for each Plan Year;

 

(e)           Determine whether and to what extent Performance Objectives were
achieved for each Plan Year;

 

(f)            Increase (subject to the Individual Award Limit) or decrease the
Annual Incentive Award otherwise payable to any Participant resulting from the
achievement of Company Performance Objectives and Individual Performance
Objectives in any Plan Year, based on such objective or subjective factors as
the Committee shall deem relevant;

 

(g)           Establish, adopt or revise any rules and regulations as it may
deem necessary or advisable to administer this Plan;

 

3

--------------------------------------------------------------------------------


 

(h)           Make all other decisions and determinations that may be required
under this Plan or as the Committee deems necessary or advisable to administer
this Plan; and

 

(i)            Amend this Plan as provided herein.

 

3.3.          DECISIONS BINDING.  The Committee’s interpretation of this Plan
and all decisions and determinations by the Committee with respect to this Plan
are final, binding, and conclusive on all parties.

 

ARTICLE 4

ELIGIBILITY

 

4.1.          DESIGNATION OF PARTICIPANTS.  Exhibit A hereto lists the
individuals who are designated as Participants in this Plan for the 2012 Plan
Year.  The Committee, in its discretion, may determine whether other positions
may qualify for participation in all or any portion of this Plan for any
subsequent Plan Year or change Target Awards of existing Participants, subject
to the terms of any employment agreement with the Participant.  On or before
November 30 of each Plan Year, the Committee shall approve and substitute a new
Exhibit A indicating the Participants and their Target Awards for that Plan
Year.  The Committee will notify or cause Participants to be notified of their
eligibility to participate, and the terms thereof, in writing.

 

4.2.          PARTIAL YEAR PARTICIPATION.  If a Participant begins employment or
is promoted to an eligible position after the beginning of a Plan Year, the
Committee, in its discretion, may determine whether such employee may
participate in this Plan and if so, the terms of such participation, which will
be prorated based on the number of days such person participated in this Plan
during the Plan Year, unless the Committee determines otherwise.  If a
Participant takes a leave of absence during the Plan Year for any reason, the
Participant will receive a pro rata share of an Annual Incentive Award, if any,
for such Plan Year, unless the Committee decides otherwise.

 

4.3.          DEMOTIONS.  If a Participant is demoted during the Plan Year, the
Committee will determine whether Plan participation ends at that time, or is
continued, perhaps at a reduced level.

 

ARTICLE 5

OPERATION OF THE PLAN

 

5.1.          PLAN STRUCTURE.  Each Participant shall be eligible to receive an
Annual Incentive Award for the Plan Year if the Company meets or exceeds certain
Performance Objectives set by the Committee.  Each Plan Year, the Committee
shall establish or approve Performance Objectives and their respective
weightings and Target Awards as provided in Sections 5.2, 5.3 and 5.4.  In
establishing Performance Objectives, the Committee may take into account such
factors as it deems appropriate, including,

 

4

--------------------------------------------------------------------------------


 

without limitation, prior year results, planned business results, anticipated
business trends, performance relative to peer companies and macroeconomic
conditions.

 

5.2.          ESTABLISHMENT OF TARGET AWARDS.  Exhibit A sets forth the
percentage of each Participant’s base salary that will be awarded to the
Participant for that Plan Year if, with respect to Covered Employees only, the
Threshold Performance Objective is achieved, and if, with respect to all
Participants, the other established Performance Objectives are achieved at the
target level (the “Target Award”).  Each Participant’s Target Award percentage
will be communicated in writing to the Participant upon such Participant’s
initial participation in the Plan, and shall remain in effect until any change
thereto is communicated to the Participant in writing.  The actual Annual
Incentive Award to a Participant may be greater or less than his or her Target
Award, depending on the level of achievement of Company Performance Objectives
and Individual Performance Objectives.

 

5.3.          COMPANY PERFORMANCE OBJECTIVES.  On or before November 30 of each
Plan Year, the Committee shall approve Company Performance Objectives for that
Plan Year, which shall be communicated in writing to the Participants.  The
Company Performance Objectives shall include a formula or performance grid that
the Committee will consider in determining a Participant’s Annual Incentive
Award (at a level below the Individual Award Limit, with respect to Covered
Employees).  Such Company Performance Objectives shall be set forth in Schedule
I attached to this Plan document, as changed from year to year.

 

5.4.          INDIVIDUAL PERFORMANCE OBJECTIVES.  Individual Performance
Objectives should be designed to promote accountability for personal performance
regarding areas under the Participant’s responsibility.  On or before
November 30 of each Plan Year, the Committee may approve Individual Performance
Objectives for the Chief Executive Officer, and the Chief Executive Officer or
other appropriate officers may approve Individual Performance Objectives for
other Participants.  Any such Individual Performance Objectives will be
communicated to Participants in writing.  The Committee shall consider the
degree of achievement of Individual Performance Objectives in determining a
Participant’s Annual Incentive Award (at a level below the Individual Award
Limit, with respect to Covered Employees).  In addition, the Committee reserves
the right to increase or decrease a Participant’s Annual Incentive Award based
on a subjective assessment of the Participant’s overall performance during the
Plan Year.

 

5.5           THRESHOLD PERFORMANCE GOAL AND INDIVIDUAL AWARD LIMITS.  With
respect to Covered Employees only, pursuant to Section 7.3 of the 2010 Omnibus
Incentive Plan, by adopting this Annual Incentive Plan, the Committee has
established for each Plan Year beginning with Plan Year 2012, a threshold
performance goal under the Plan based on achieving positive Operating Income,
which is one of the Qualified Business Criteria approved by the shareholders
under Section 7.3 of the 2010 Omnibus Incentive Plan (“Threshold Performance
Objective”).  Unless waived by the Committee in the case of the death or
Disability of a Participant or the occurrence of a Change in Control, no
incentive awards shall be payable under the Plan for any Plan Year

 

5

--------------------------------------------------------------------------------

 

to Participants who are Covered Employees unless the Threshold Performance
Objective has been achieved.

 

In any Plan Year in which the Threshold Performance Objective is achieved, the
Annual Incentive Award payable to each Covered Employee under the Plan for such
Plan Year shall be: (A) 1.0% of Operating Income, with respect to the Company’s
Chief Executive Officer, or 0.5% of Operating Income, with respect to the
Company’s Covered Employees other than the Company’s Chief Executive Officer,
but in no event to exceed $7,000,000 per Participant (the “Individual Award
Limit”), or (B) any lesser amount determined by the Committee based on the level
of actual performance with respect to Company Performance Objectives and/or
Individual Performance Objectives.  As described herein, it is anticipated that
the Committee will exercise discretion such that the Annual Incentive Award paid
to a Covered Employee for a Plan Year would represent the amount that would be
payable pursuant to the applicable Company Performance Objectives and/or
Individual Performance Objectives, rather than the full Individual Award Limit.

 

5.6.          PAYOUT FORM AND TIMING.  Annual Incentive Awards will be paid
within thirty (30) days after the Committee determines whether and to what
extent Performance Objectives were achieved, but no later than December 15
following the end of the Plan Year for which the Annual Incentive Awards, if
any, were earned.

 

5.7.          TERMINATION OF EMPLOYMENT.  Unless otherwise determined by the
Committee in its discretion, and subject to any contrary provision in an
individual employment, key position, severance or similar agreement with a
Participant, a Participant must be actively employed and in good standing or on
approved leave of absence as of the last day of the Plan Year in order to be
eligible to receive an Annual Incentive Award for such Plan Year, and
Participants whose employment terminates for any reason prior to the end of the
Plan Year shall forfeit their right to receive an Annual Incentive Award for
such Plan Year.  If a Participant who has been an active employee for at least
six months of the Plan Year is terminated during the Plan Year due to
Disability, the Participant shall be eligible to receive a pro rata Annual
Incentive Award, based on the number of days in the Plan Year prior to such
termination. For terminations after the end of the Plan Year, but before payout
from this Plan, payout will be made as though the termination had not occurred. 
Any amounts paid on behalf of a deceased Participant will be paid to the
Participant’s Beneficiary.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

 

6.1.          AMENDMENT, MODIFICATION AND TERMINATION.  The Committee may, at
any time and from time to time, amend, modify or terminate this Plan.  The
Committee may condition any amendment or modification on the approval of
shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations, including without limitation Code Section 162(m).

 

6.2.          TERMINATION AFTER OR DURING PLAN YEAR.  Termination of this Plan
after a Plan Year but before Annual Incentive Awards are paid for that Plan Year
will not reduce Participants’ rights to receive Annual Incentive Awards for the
Plan Year.  Termination or amendment of this Plan during a Plan Year may be
retroactive to the beginning of the Plan Year, at the discretion of the
Committee.  If a Change in Control occurs, no amendment or termination may
adversely affect amounts payable to a Participant without the consent of the
Participant.

 

ARTICLE 7

GENERAL PROVISIONS

 

7.1.          NO RIGHT TO PARTICIPATE.  No officer or employee shall have any
right to be selected to participate in this Plan.

 

7.2.          NO RIGHT TO EMPLOYMENT.  Nothing in this Plan shall interfere with
or limit in any way the right of the Company or any Affiliate to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Affiliate.

 

7.3.          WITHHOLDING.  The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of this Plan.

 

7.4.          FUNDING.  Benefits payable under this Plan to a Participant or to
a Beneficiary will be paid by the Company from its general assets.  The Company
is not required to segregate on its books or otherwise establish any funding
procedure for any amount to be used for the payment of benefits under this
Plan.  The Company may, however, in its sole discretion, set funds aside in
investments to meet its anticipated obligations under this Plan.  Any such
action or set-aside may not be deemed to create a trust of any kind between the
Company and any Participant or beneficiary or to constitute the funding of any
Plan benefits.  Consequently, any person entitled to a payment under this Plan
will have no rights greater than the rights of any other unsecured creditor of
the Company.

 

7

--------------------------------------------------------------------------------


 

7.5.          EXPENSES.  The expenses of administering this Plan shall be borne
by the Company and its Subsidiaries.

 

7.6.          TITLES AND HEADINGS.  The titles and headings of the Sections in
this Plan are for convenience of reference only, and in the event of any
conflict, the text of this Plan, rather than such titles or headings, shall
control.

 

7.7.          GENDER AND NUMBER.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

7.8.          GOVERNING LAW.  To the extent not governed by federal law, this
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware.

 

7.9           2010 OMNIBUS INCENTIVE PLAN CONTROLS.  This Plan is adopted
pursuant to and shall be governed by and construed in accordance with the 2010
Omnibus Incentive Plan.  In the event of any actual or alleged conflict between
the provisions of the 2010 Omnibus Incentive Plan and the provisions of this
Plan, the provisions of the 2010 Omnibus Incentive Plan shall be controlling and
determinative.

 

The foregoing is hereby acknowledged as being the Sally Beauty Holdings, Inc.
Annual Incentive Plan as adopted by the Committee on October 26, 2011, to be
effective as of October 1, 2011.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 /s/ Matthew Haltom

 

Matthew Haltom, Deputy General Counsel

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPANTS AND INCENTIVE AWARD PERCENTAGES

EFFECTIVE OCTOBER 1, 2011

UNDER THE ANNUAL INCENTIVE PLAN

 

 

 

% of Base Salary Payable at Target
Achievement of Performance
Objectives*

Name

 

 

Target

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Subject to the achievement of Threshold Operating Income Performance for
Covered Employees

 

9

--------------------------------------------------------------------------------
